DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the terms “lateral” in line 4 and “laterally” in line 7, which terms are ambiguous because the claim fails to include any directionality.  As best understood, the term lateral means: on the side of something or moving sideways, per OneLook.com.  However, the claim fails to require any sides or other directionality, and it does not appear that Applicant has redefined the term per MPEP § 2173.05(a)(III) to mean anything other than its ordinary meaning.  Thus, the recitations are unclear because there is no recitation of any element(s) that the cover moves or is displaced therefrom sideways or laterally, i.e., to move or displace something laterally/sideways requires establishing what that lateral/sideways direction is in respect to.  The terms are best understood as conveying: orthogonal to a firing direction of the belt-fed weapon.
Claim 1 further recites the limitation “it” in line 5, which use of pronouns should be avoided, for clarity, since, while presumably referencing the feed tray cover, such is capable of referencing any previously recited element in the claim.
Claim 9 recites “lateral” and “laterally” in lines 4 and 6, and “it” in line 5, akin to claim 1 above and is thus unclear for the same reasoning.
Claims 2, 4, 10, 12, and 14 similarly recite “lateral” or “laterally.”
Claim 10 further recites “the sighting optic having a forward portion extending above the feed tray assembly so as to require the lateral sliding opening and closing movement of the feed tray cover to avoid mechanical interference between the feed tray cover and the forward portion of the sighting optic.”  The issue is how a forward portion of a sighting optic can require any movement of the feed tray cover.  Suggested is: --the sighting optic having a forward portion extending above the feed tray assembly such that the lateral sliding opening and closing movement of the feed tray cover s mechanical interference between the feed tray cover and the forward portion of the sighting optic--.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 11,156,415 to Franssen et al. (“Franssen”).
Re: claims 1 and 9, Franssen discloses the claimed invention including a feed tray assembly for a belt-fed weapon 1, e.g., Fig. 1 (via ammunition belt 5, e.g., Fig. 2), comprising: a bottom tray portion 3, e.g., Fig. 3, configured for mounting at a top of the belt-fed weapon (that shown is a top of the belt-fed weapon, at least with respect to where cartridges enter), the bottom tray portion accepting a belt of ammunition for loading and firing a succession of rounds (as shown); and a feed tray cover 2 mounted to the bottom tray portion and configured for lateral sliding opening and closing movement (lateral because such moves outwardly to the side of the weapon and sliding because at least some portion of cover 2 slides against bottom tray portion 3 about vertical axis 4), the feed tray cover having (1) a closed position in which the feed tray cover covers the bottom tray portion to retain the belt of ammunition during operation, e.g., Figs. 1 and 15, and (2) an open position laterally displaced (see explanation above) from the closed position to enable insertion of the belt of ammunition, e.g., Fig. 2.
Re: claim 11, Franssen further discloses wherein the feed tray assembly has one or more retention knuckles (see Figs. 2-3) co-configured with corresponding retention knuckles of an adjacent part of the weapon (though apparently part of portion 3, that portion including such is also an adjacent part of the weapon) to receive a takedown pin to retain the feed tray assembly mounted at the top of the weapon (not particularly called but clearly shown as axis 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Franssen.
Franssen discloses the claimed invention as applied above including that the cover “compris[es] closure means 19 cooperating with corresponding means of the frame 22,” col. 7, lines 13-14, except for the closure means including a release button.
Because Franssen discloses closure means, it is clear that such contemplated various ways to accomplish the act of closing, and, thus, of opening the cover, but, as is preferred by the Office,
“[w]here elements or groups of elements … which are conventional and generally widely known in the field of the invention, and their exact nature or type is not necessary for an understanding and use of the invention by a person of ordinary skill in the art, they should not be described in detail,” Form Paragraph 6.02, MPEP § 608.01(a),

the details thereof have been omitted.  Because a release button is indistinct from any other closure means, i.e., some kind of latching/releasing mechanism, and because a person of ordinary skill in the art would know of the many ways to accomplish such closing and opening, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute any known means for another, such as a release button for a lever or latch, since any such means would be art-recognized equivalents.  Further rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385; and/or, When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.  KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).
Allowable Subject Matter
Claims 2, 4-8, 10, 12, and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,066,000 to Rostocil discloses a machine gun 1, e.g., Fig. 1, for belted ammunition B, including a feed system 300, e.g., Figs. 3, 5, 20-22, that slides laterally (in slots 185, e.g., Fig. 12, and 503, e.g., Fig. 27: see, e.g., Fig. 5) from an open position to a closed position (see also claim 6).  Asserting the bottommost portion of slot 185 meets a bottom tray portion, Rostocil fails to disclose the bottom tray portion accepting the belt of ammunition.  Rather, the element slot 185 is a part of, 178, e.g., Fig. 12, is disclosed as a feed ramp and only accepts a single round of ammunition at a time, in groove 186, while slot 185 only accepts one of the locking lugs 304, 305, e.g., Figs. 20-21.  This, and the fact that slot 185 is not configured for mounting at a top of the weapon, prevent a reasonable rejection based on Rostocil.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
24-May-22